Case 3:21-cv-00253-HEH Document 1-4 Filed 04/15/21 Page 1 of 2 PagelD# 54

Exhibit C
Case 3:21-cv-00253-HEH Document 1-4 Filed 04/15/21 Page 2 of 2 PagelD# 55
3/31/2021 Benefits: Timeliness and Quality Reports, Employment & Training Administration (ETA) - U.S. Department of Labor

Skip to Content

 
 

4 UNITED STATES DEPARTMENT OF LABOR
Employment & Training Administration
A to Z| Site Map | FAQs | Forms | About DOL | Contact Us | Espafiol

 

 

Enter Search Term

ETA Home

Find Job & Career Info
Business & Industry
Workforce Professionals
Grants & Contracts

TAA Program

Foreign Labor Certification
Performance & Results
Regions & States

Benefits: Timeliness and Quality Reports

NONMONETARY DETERMINATION TIME LAPSE -- SEPARATION
REPORT FOR 02/01/2021 THROUGH 02/28/2021

Total <=7 14 > 70

STATE Workload Days Days 21 Days 28 Days 35 Days 42 Days 49 Days 56 Days 63 Days 70 Days

Days
Virginia
*Waiting week fram 02/01/2021 ta 02/28/2021.

02/28/2021 9,040 04% 1.0% 1.7% 2.0% 2.2% 24% 25% 2.6% 2.7% 2.9% 100.0%

 

Created: March 29, 2004 Updated: November 1, 2019
Employment and Training Administration
U.S, Department of Labor | Frances Perkins Building, 200 Constitution Ave NW, Washington, DC 20210
www.doleta.gov | Telephone: 1-877-US-2JOBS | TTY | Fax: 202-693-2726 | Contact Us

https://oui.doleta.gov/unemploy/btq/btqrpt.asp 11
